                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MICHAEL A. CALDWELL,

      Plaintiff,
                                               No. 1:20-cv-00411
v
                                               HON. ROBERT J. JONKER
GRETCHEN WHITMER, in her personal
and representative capacities, JOSEPH          MAG. RAY KENT
M. GASPER, in his individual and
representative capacities, and MICHIGAN
STATE POLICE, an agency of the State of
Michigan,

      Defendants.


James K. Fett (P39461)                         Joseph T. Froehlich (P71887)
Fett & Fields PC                               Kyla Barranco (P81082)
Attorney for Plaintiff                         Jessica McGivney (P64553)
805 E. Main Street                             Mark E. Donnelly (P39281)
Pinckney, MI 48169                             Assistant Attorneys General
734.954.0100                                   Attorney for Defendants
jim@fettlaw.com                                State Operations Division
                                               P.O. Box 30754
                                               Lansing, MI 48909
                                               517.335.7573
                                               froehlichj1@michigan.gov
                                               barrancok@michigan.gov
                                               mcgivneyj@michigan.gov
                                               donnellym@michigan.gov
                                                                           /

    DEFENDANTS MICHIGAN STATE POLICE AND GASPER’S ANSWER,
     AFFIRMATIVE DEFENSES AND RELIANCE ON JURY DEMAND TO
                PLAINTIFF’S AMENDED COMPLAINT

      Defendants Michigan State Police and Joseph Gasper, by counsel, answer

Plaintiff’s amended complaint as follows:
                                NATURE OF CLAIM

      1.     This is a Fourteenth Amendment, 42 U.S.C. §1983 Equal Protection,

Title VII and Elliott-Larsen Civil Rights Act (“ELCRA”) action for damages and to

end blatant racial and gender preferences implemented to (1) satisfy the Whitmer

administration’s clamor for affirmative action (racial and gender preferences)

banned by referendum in 2006, and (2) placate minority advocacy groups that

falsely accuse the Michigan State Police (“MSP”) of institutional racism. Plaintiff

also asserts a retaliation claim based on his opposition to the illegal racial and

gender preferences.

ANSWER: Defendants state that this allegation is in the form of a legal

conclusion which requires no answer. To the extent an answer is

required, Defendants deny violating the federal constitution or any federal

statutes or common law and deny that any damages are owed to

Plaintiff. Further answering, Plaintiff’s ELCRA claims have been

dismissed.

                         JURISDICTION AND PARTIES

      2.     Plaintiff invokes the jurisdiction of this Court pursuant to 28 U.S.C.

§§1331, 1343(a)(3), 1343(a)(4), and 28 U.S.C. §1367.

ANSWER: Defendants do not challenge this Court’s jurisdiction.

      3.     The events giving rise to this cause of action occurred in the Western

District of Michigan.

ANSWER: Admitted.




                                           2
      4.     The amount in controversy exceeds $75,000.00, exclusive of interest,

costs and attorney fees.

ANSWER: Defendants neither admit nor deny the allegation because they

lack knowledge or information sufficient to form a belief about the truth

of the allegation and leave Plaintiff to his proofs.

      5.     Plaintiff is a White male, a citizen of the United States and the State

of Michigan; he was a captain with the MSP (“MSP”) until he was demoted to

inspector for opposing Defendant’s illegal racial and gender preferences.

ANSWER: Defendants admit Plaintiff is a white male, a citizen of the

United States and the State of Michigan and was a captain with the MSP

(“MSP”) until he was demoted to inspector. The remainder of the

allegation is denied because it is an inaccurate statement of fact and

asserts an incorrect conclusion of law.

      6.     Defendant Gretchen E. Whitmer is the duly elected Governor of

Michigan and an ardent proponent of the affirmative action preferences prohibited

by the Michigan Constitution of 1963, Art I, § 26, which she euphemistically refers

to as “Diversity.” See Exhibit A; she is sued in her official capacity for prospective

injunctive relief and in her personal capacity for money damages under 42 USC §

1983 and ELCRA.

ANSWER: Governor Gretchen E. Whitmer has been dismissed from this

action and no answer is necessary. If an answer is necessary, Defendants

neither admit nor deny the allegation because they lack knowledge or




                                           3
information sufficient to form a belief about the truth of the allegation and

leave Plaintiff to his proofs.

      7.       The Defendant MSP is the state’s premier law enforcement agency; as

a para-military organization, its members scrupulously follow policy and orders

issued by superiors; the claim against the MSP is brought under Title VII, 42 USC §

2000 et seq.

ANSWER: Defendants admit that the MSP is the state’s premier law

enforcement agency and is a para-military organization. Defendants deny

that all of its members scrupulously follow policy and orders issued by

superiors all the time because it is an inaccurate statement of fact. MSP

further denies that it violated Title VII, 42 U.S.C. § 2000 et seq.

      8.       Defendant Joseph M. Gasper is the Director of the MSP and the

architect of the MSP’s most recent “affirmative action” policy (the “Affirmative

Action Directive”) designed to displace White males at all levels of the MSP with

minorities and females; he is sued in his official capacity for prospective injunctive

relief and in his personal capacity for money damages under 42 USC § 1983 and

ELCRA.

ANSWER: Defendants admit that Joseph M. Gasper is the Director of the

MSP. The remainder of the allegation is denied because it is an inaccurate

statement of fact. Defendant Gasper further states that he did not violate

any of Plaintiff’s rights that he seeks to have vindicated through 42 U.S.C.

§ 1983 and that Plaintiff’s ELCRA claims have been dismissed.




                                           4
      9.     Defendant Gasper has directed that the MSP set aside 25% of its

positions for minorities and 20% for females throughout its ranks even though these

percentages cannot be achieved without lowering standards and discriminating

against White males in favor of minorities and females; in any event, the relevant

qualified work force is inadequate to fill these set asides.

ANSWER: Defendants deny the allegation because it is an inaccurate

statement of fact.

            MSP’S STORIED HISTORY OF RACIAL PREFERENCES

      10.    The MSP’s storied history of racial and gender preferences stretches all

the way back to the early 1980s.

ANSWER: This allegation is irrelevant to events that occurred in 2019

that form the basis for Plaintiff’s complaint, and no answer should be

required. If an answer is necessary, Defendants deny the allegation

because it is an inaccurate statement of fact.

      11.    It was then that the MSP adopted unconstitutional measures to

increase the number of blacks in its ranks.

ANSWER: This allegation is irrelevant to events that occurred in 2019

that form the basis for Plaintiff’s complaint, and it asserts a conclusion of

law, not fact, so no answer should be required. If an answer is necessary,

Defendants neither admit nor deny the allegation because they lack

knowledge or information sufficient to form a belief about the truth of the

allegation and leave Plaintiff to his proofs.




                                            5
      12.   One such measure “Augmentation,” implemented in 1981, entailed

lowering the entrance and promotional standards for blacks and eventually females.

ANSWER: This allegation is irrelevant to events that occurred in 2019

that form the basis for Plaintiff’s complaint, and it asserts a conclusion of

law, not fact, so no answer should be required. If an answer is necessary,

Defendants neither admit nor deny the allegation because they lack

knowledge or information sufficient to form a belief about the truth of the

allegation and leave Plaintiff to his proofs.

      13.   “Augmentation” allowed minorities and females to qualify for

promotion to sergeant with test scores of 83 and above, while White males qualified

only with scores in the middle to high 90s, depending on the year and quota for

minorities. See Herendeen v MSP, 39 FSupp 2d 899, 902-903 (WD Mich 1999).

ANSWER: This allegation is irrelevant to events that occurred in 2019

that form the basis for Plaintiff’s complaint, and it asserts a conclusion of

law, not fact, so no answer should be required. If an answer is necessary,

Defendants neither admit nor deny the allegation because they lack

knowledge or information sufficient to form a belief about the truth of the

allegation and leave Plaintiff to his proofs.

      14.   Command officers were also ordered to consider race and gender each

and every time they made promotions from the discriminatorily assembled

applicant pool. See Herendeen, 39 F Supp 2d at 904.

ANSWER: This allegation is irrelevant to events that occurred in 2019




                                         6
that form the basis for Plaintiff’s complaint, and it asserts a conclusion of

law, not fact, so no answer should be required. If an answer is necessary,

Defendants neither admit nor deny the allegation because they lack

knowledge or information sufficient to form a belief about the truth of the

allegation and leave Plaintiff to his proofs.

      15.    The MSP has conceded in other litigation that it achieved

representation of minorities and females in its workforce which exceeded their

representation (percentage) in the relevant qualified workforce in the early 90s;

there has been a judicial finding to this effect as well.

ANSWER: This allegation is irrelevant to events that occurred in 2019

that form the basis for Plaintiff’s complaint, and it asserts a conclusion of

law, not fact, so no answer should be required. Moreover, this allegation

fails to comply with Fed. R. Civ. P. 8 as it is not simple, concise, and direct.

If an answer is necessary, Defendants neither admit nor deny the

allegation because they lack knowledge or information sufficient to form a

belief about the truth of the allegation and leave Plaintiff to his proofs.

      16.    The MSP continued these naked racial and gender preferences through

the 1990s until courageous Trooper Thomas A. Cremonte in 1996 obtained an

injunction barring racial and gender preferences in promotions. See Exhibit B.

ANSWER: This allegation is irrelevant to events that occurred in 2019

that form the basis for Plaintiff’s complaint, and it asserts a conclusion of

law, not fact, so no answer should be required. If an answer is necessary,




                                            7
Defendants neither admit nor deny the allegation because they lack

knowledge or information sufficient to form a belief about the truth of the

allegation and leave Plaintiff to his proofs.

      17.    The MSP soon violated the injunction and were ordered by the Court to

cease and desist; old habits die hard and the MSP continued to discriminate against

White males in hiring, promotion and discipline, albeit in a more nuanced, covert

manner.

ANSWER: This allegation is irrelevant to events that occurred in 2019

that form the basis for Plaintiff’s complaint, and it asserts a conclusion of

law, not fact, so no answer should be required. Moreover, this allegation

fails to comply with Fed. R. Civ. P. 8 as it is not simple, concise, and direct.

If an answer is necessary, Defendants neither admit nor deny the

allegation because they lack knowledge or information sufficient to form a

belief about the truth of the allegation and leave Plaintiff to his proofs.

      18.    Despite the injunction and the fact that it is undisputed that the MSP

never engaged in institutional racial or gender discrimination, preference

proponents within and without the MSP continued to demand measures to equalize

the percentage of minorities in the MSP workforce with their percentage in the

population, which are unconstitutional. Middleton v. City of Flint, 92 F3d 396, 406

(6th Cir. 1996) (That is “. . .[I]t is permissible to remedy discrimination. It is not

permissible to remedy disparity without more. . .” (emphasis in original)).

ANSWER: This allegation is irrelevant to events that occurred in 2019




                                            8
that form the basis for Plaintiff’s complaint, and it asserts a conclusion of

law, not fact, so no answer should be required. Moreover, this allegation

fails to comply with Fed. R. Civ. P. 8 as it is not simple, concise, and direct.

If an answer is necessary, Defendants neither admit nor deny the

allegation because they lack knowledge or information sufficient to form a

belief about the truth of the allegation and leave Plaintiff to his proofs.

      19.    The preference proponents made these demands despite the fact that

the percentage of Blacks and females in MSP’s workforce exceeded their

percentages in the relevant qualified workforce and for Blacks, during most periods,

their percentage exceeded their percentage of the population.

ANSWER: This allegation is irrelevant to events that occurred in 2019

that form the basis for Plaintiff’s complaint, and it asserts a conclusion of

law, not fact, so no answer should be required. Moreover, this allegation

fails to comply with Fed. R. Civ. P. 8 as it is not simple, concise, and direct.

If an answer is necessary, Defendants neither admit nor deny the

allegation because they lack knowledge or information sufficient to form a

belief about the truth of the allegation and leave Plaintiff to his proofs.

      20.    Similarly, the appointment of 2 Black males, a Hispanic and a female

to the Director position failed to appease the preference proponents.

ANSWER: This allegation is irrelevant to events that occurred in 2019

that form the basis for Plaintiff’s complaint, and it asserts a conclusion of

law, not fact, so no answer should be required. Moreover, this allegation




                                          9
fails to comply with Fed. R. Civ. P. 8 as it is not simple, concise, and direct.

If an answer is necessary, Defendants neither admit nor deny the

allegation because they lack knowledge or information sufficient to form a

belief about the truth of the allegation and leave Plaintiff to his proofs.

      21.    Because of the pressure brought to bear by White male litigants, the

MSP did not acquiesce to the demands of the preference proponents by reinstituting

the naked racial and gender preferences referenced above (it did continue with the

covert, less effective, more nuanced measures, to be sure). See e.g. Cremonte v

MSP, Keuhn v MSP, Herendeen v MSP, Krafft v MSP, Lesnau v MSP, Galbraith v

MSP and Breedveld v MSP.

ANSWER: This allegation is irrelevant to events that occurred in 2019

that form the basis for Plaintiff’s complaint, and it asserts a conclusion of

law, not fact, so no answer should be required. Moreover, this allegation

fails to comply with Fed. R. Civ. P. 8 as it is not simple, concise, and direct.

If an answer is necessary, Defendants neither admit nor deny the

allegation because they lack knowledge or information sufficient to form a

belief about the truth of the allegation and leave Plaintiff to his proofs.

      22.    The preference proponents were further stymied by the Michigan Civil

Rights Initiative, a referendum which culminated in amendment of the Michigan

Constitution effective December 23, 2006 to bar racial and gender preferences in

government employment, contracting and college admissions, see Art 26,

Affirmative Action; Defendant Whitmore vigorously and very publicly opposed this




                                         10
referendum.

ANSWER: This allegation is irrelevant to events that occurred in 2019

that form the basis for Plaintiff’s complaint, and it asserts a conclusion of

law, not fact, so no answer should be required. Moreover, this allegation

fails to comply with Fed. R. Civ. P. 8 as it is not simple, concise, and direct.

If an answer is necessary, Defendants neither admit nor deny the

allegation because they lack knowledge or information sufficient to form a

belief about the truth of the allegation and leave Plaintiff to his proofs.

      23.     Michigan’s specific constitutional prohibition on racial and gender

preferences dressed up as “affirmative action,” as well as the overwhelming popular

opposition to preferences everywhere, required Defendants and others to rebrand

racial and gender preferences as “diversity” or “equity and inclusion” policies.

ANSWER: Defendants deny the allegation because it is an inaccurate

statement of fact.

      24.     Defendants now disingenuously characterize their racial and gender

preferences as “Valuing Diversity and Inclusion,” when in fact the MSP does not

value White males and is in fact making great efforts to exclude them.

ANSWER: Defendants deny the allegation because it is an inaccurate

statement of fact.

      25.     The labels may have evolved but not Defendants’ clamor for illegal

racial and gender preferences.

ANSWER: Defendants deny the allegation because it is an inaccurate




                                          11
statement of fact.

                  BLACK ADVOCACY GROUPS REIGNITE
                  CLAMOR FOR RACIAL PREFERENCES

      26.   The latest impetus for aggressive racial preferences came when then

MSP Director Kriste Kibbey Etue in September 2017 had the temerity to post on

her personal Facebook page a meme consisting of a picture of Black NFL players

kneeling during the National Anthem with the following message superimposed:

            Dear NFL: We will not support millionaire ingrates who hate
            America and disrespect our Armed Forces and Veterans. Who
            wins a football game has ZERO impact on our lives. Who fights
            for and defends our nation has every impact on our lives. We
            stand with the Heroes, not a bunch of rich, entitled, arrogant,
            ungrateful, anti-American, degenerates. Signed, We the people.

ANSWER: This allegation is irrelevant to events that occurred in

2019 that form the basis for Plaintiff’s complaint, so no answer

should be required. Moreover, this allegation fails to comply with

Fed. R. Civ. P. 8 as it is not simple, concise, and direct. If an answer

is necessary, Defendants deny the allegation because it is an

inaccurate statement of fact.

      27.   The outcry from the black advocacy groups was swift and furious.

ANSWER: This allegation is irrelevant to events that occurred in 2019

that form the basis for Plaintiff’s complaint, so no answer should be

required. If an answer is necessary, Defendants neither admit nor deny

the allegation because they lack knowledge or information sufficient to

form a belief about the truth of the allegation and leave Plaintiff to his




                                       12
proofs.

      28.    Despite apologizing repeatedly for exercising her Constitutional right

to freedom of speech, these black advocacy groups continued to vilify Director Etue

and the MSP.

ANSWER: This allegation is irrelevant to events that occurred in 2019

that form the basis for Plaintiff’s complaint, so no answer should be

required. If an answer is necessary, Defendants neither admit nor deny

the allegation because they lack knowledge or information sufficient to

form a belief about the truth of the allegation and leave Plaintiff to his

proofs.

      29.    Then Governor Snyder had the courage to resist the call for Director

Etue’s resignation and she continued in her position until the end of Snyder’s term.

ANSWER: This allegation is irrelevant to events that occurred in 2019

that form the basis for Plaintiff’s complaint, so no answer should be

required. If an answer is necessary, Defendants neither admit nor deny

the allegation because they lack knowledge or information sufficient to

form a belief about the truth of the allegation and leave Plaintiff to his

proofs.

      30.    Defendant Governor Gretchen E. Whitmer took office on January 1,

2019, and appointed Defendant Gasper as Director with the mandate to increase

the percentages of minorities and women in the agency (see Exhibit A), even though

it was clear to all that this could be accomplished only by trammeling the rights of




                                         13
White male applicants and long-serving White males.

ANSWER: Defendants admit that Governor Gretchen E. Whitmer took

office on January 1, 2019, and appointed Defendant Gasper as Director of

the MSP. The remainder of the allegation is denied because it is an

inaccurate statement of fact.

    ROLL OUT OF AFFIRMATIVE ACTION DIRECTIVE TO DISPLACE
          WHITE MALES WITH MINORITIES AND FEMALES

       31.     Defendant Gasper on February 6, 2019 convened a Director’s Meeting

at MSP headquarters where he announced that the number one priority of the

agency was affirmative action preferences, which he euphemistically referred to as

“diversity.”

ANSWER: Defendants admit that on February 6, 2019, Colonel Gasper

convened a Director’s Meeting at MSP headquarters. The remainder of the

allegation is denied because it is an inaccurate statement of fact. Further

answering, Colonel Gasper admits that diversity is an important priority

for the MSP.

       32.     In attendance were Inspector level and above enlisted and civilian

personnel.

ANSWER: Admitted.

       33.     Defendant stated that “diversity” was to be achieved at all levels of the

MSP through the recruiting and promotional processes and the “Department can’t

look like the 80% that the Department looks like now. We need to look at that

smaller number and increase it.”



                                           14
ANSWER: Defendants deny the allegation because it is an inaccurate

statement of fact.

      34.    He also emphasized that gender, race and life experiences carried the

same weight as experience and seniority in selecting candidates for hire and

promotion.

ANSWER: Defendants deny the allegation because it is an inaccurate

statement of fact.

      35.    Regarding minority and female recruiting, Defendant Gasper stated

that “brushes with the law should not necessarily be a disqualifying factor.”

ANSWER: Defendants deny the allegation because it is an inaccurate

statement of fact.

      36.    At the Spring Director’s Meeting on May 13, 2019, Defendant Gasper

again emphasized that the number one priority for the agency is affirmative action

and spoke at length about the importance of diversifying all ranks of the MSP.

ANSWER: Defendants deny the allegation because it is an inaccurate

statement of fact. Further answering, Colonel Gasper admits that

diversity is an important priority for the MSP.

      37.    At the MSP Fall Forum on October 8, 2019, Defendant Gasper again

reiterated how the number one priority in the Department is affirmative action

preferences for minorities and females, which he continued to call “diversity.”

ANSWER: Defendants deny the allegation because it is an inaccurate

statement of fact. Further answering, Colonel Gasper admits that




                                         15
diversity is an important priority for the MSP.

      38.   He also spoke at length about how the MSP is “way too White and

way too male;” he then revealed that as part of the Affirmative Action Directive

the MSP was to set aside 25% of the positions within the MSP for minorities and

20% for females.

ANSWER: Defendants deny the allegation because it is an inaccurate

statement of fact.

      39.   On October 9, 2019, Plaintiff and his immediate report, Inspector

Michael Hahn, attended the Field Operations Bureau Meeting chaired by

Lieutenant Colonel Arnold, who reported to Defendant Gasper.

ANSWER: The allegation is admitted upon information and belief.

      40.   The meeting was held to have a “difficult discussion” that Defendant

Gasper had earlier promised regarding the racial and gender preferences and the

consequent demographic changes in the MSP.

ANSWER: Upon information and belief, Defendants believe the allegation

to be an inaccurate statement of fact but neither admit nor deny the

allegation because they lack knowledge or information sufficient to form a

belief about the truth of the allegation and leave Plaintiff to his proofs.

      41.   Lieutenant Colonel Arnold began the meeting by asking the group

what they thought of Defendant Gasper’s Affirmative Action Directive.

ANSWER: Upon information and belief, Defendants believe the allegation

to be an inaccurate statement of fact but neither admit nor deny the




                                        16
allegation because they lack knowledge or information sufficient to form a

belief about the truth of the allegation and leave Plaintiff to his proofs.

                   PLAINTIFF AND INSPECTOR HAHN
               OPPOSE RACIAL AND GENDER PREFERENCES

      42.    Captain Caldwell began the discussion by stating that he was

concerned about how the “Affirmative Action Directive” was negatively affecting the

White males under his command, explaining that the term “White male” has taken

on a negative connotation within the MSP lately and that the term is almost always

used in a negative light.

ANSWER: Upon information and belief, Defendants believe the allegation

to be an inaccurate statement of fact but neither admit nor deny the

allegation because they lack knowledge or information sufficient to form a

belief about the truth of the allegation and leave Plaintiff to his proofs.

      43.    Caldwell also went on to state that White male commanders joined the

department to serve the people of Michigan and had aspirations of assuming

leadership roles in the profession and agency they chose to devote their lives to; he

reminded everyone that White males did not choose to be born White males, they

just were; like everyone else in the world, they did not choose their race or ethnicity,

but in the current departmental culture, they feel like they are being excluded from

promotional opportunities because they are White males.

ANSWER: Upon information and belief, Defendants believe the allegation

to be an inaccurate statement of fact but neither admit nor deny the




                                          17
allegation because they lack knowledge or information sufficient to form a

belief about the truth of the allegation and leave Plaintiff to his proofs.

      44.    Caldwell then rhetorically asked, when the Director publicly states the

number one priority of the department is to “diversify” the upper ranks of the MSP,

how does that foster an atmosphere of inclusion for the members who are not

identified as female or minority?

ANSWER: Defendants neither admit nor deny the allegation because they

lack knowledge or information sufficient to form a belief about the truth

of the allegation and leave Plaintiff to his proofs.

      45.    Plaintiff and Inspector Hahn opposed Defendant’s Affirmative Action

Directive, stating:

             a. recruiting and promotions should be based on merit only;

             b. it was not the MSP’s fault that it was a majority White male

                 agency; and

             c. given that the MSP was a majority White male agency, it was
                statistically reasonable to expect that the majority of MSP members
                that have risen to the upper command echelon are White males.

ANSWER: Defendants neither admit nor deny the allegation because they

lack knowledge or information sufficient to form a belief about the truth

of the allegation and leave Plaintiff to his proofs.

      46.    Inspector Hahn also criticized the MSP “hand-wringing over

demographics,” stating that it was an unwise response to the false claims of

institutional racism by Black advocacy groups in the wake of Retired Colonel Etue’s




                                         18
race-neutral Facebook post.

ANSWER: Upon information and belief, Defendants believe the allegation

to be an inaccurate statement of fact but neither admit nor deny the

allegation because they lack knowledge or information sufficient to form a

belief about the truth of the allegation and leave Plaintiff to his proofs.

       47.   On December 12, 2019, Plaintiff attended Equity and Inclusion Officer

Inspector Lisa Rish’s presentation on “Diversity and Inclusion” at the MSP Cadillac

Post; in attendance were MSP members from the Cadillac Post, the Special

Investigations Section and the Task Force Section, approximately 40 members in

all.

ANSWER: The allegation is admitted upon information and belief.

       48.   Plaintiff expressed concerns about the Affirmative Action Directive

and the fact that the term “White male” has taken on a negative connotation within

the MSP, prompting a contentious discussion.

ANSWER: The allegation is admitted with qualification upon information

and belief. Further answering, Defendants understand the discussion was

animated but not contentious.

       49.   Plaintiff inquired how the MSP’s “Women in Law Enforcement

Leadership” seminars fostered a feeling of “inclusion” by male MSP members, to

which Rish replied by suggesting a leadership seminar for males only; after her

suggestion was greeted with moans and laughter, Rish immediately recognized the

folly of the MSP sponsoring such a seminar and remarked “Well, maybe not.”




                                        19
ANSWER: Defendants neither admit nor deny the allegation because they

lack knowledge or information sufficient to form a belief about the truth

of the allegation and leave Plaintiff to his proofs.

      50.    Rish related how uncomfortable she felt arriving at the Brighton Post

as the only female trooper there at the time; Plaintiff commented that:

             a. Rish’s experience occurred over 20 years ago and the MSP had
                evolved since then, just like the rest of society;

             b. today, when a female trooper arrives at a post, nobody thinks twice
                about it and they are accepted and welcomed just like any male
                trooper;

             c. members have grown weary of decades old stories of racism and
                sexism in the MSP, noting that the agency had already had its first
                female director, 2 Black directors, a Hispanic director and many
                other high-ranking minority and female officers; and

             d. the MSP has been very progressive for many years in hiring and
                promoting women and minorities, and 30 years ago when he was in
                recruit school there were several Black MSP captains, including
                Equity Officer Captain Jack Hall.

ANSWER: Upon information and belief, Defendants believe the

allegations (including each sub-paragraph) to be inaccurate statements of

fact but neither admit nor deny the allegations because they lack

knowledge or information sufficient to form a belief about the truth of the

allegations and leave Plaintiff to his proofs.

      51.    Rish was very unhappy that Plaintiff had shared these views.

ANSWER: Upon information and belief, Defendants believe the allegation

to be an inaccurate statement of fact but neither admit nor deny the

allegation because they lack knowledge or information sufficient to form a



                                         20
belief about the truth of the allegation and leave Plaintiff to his proofs.

      52.    In addition to the above protected opposition activity, Plaintiff also

engaged in protected activity by aiding and encouraging Inspector Hahn in the

exercise and enjoyment of his rights under state and federal discrimination laws.

ANSWER: Defendants neither admit nor deny the allegation because they

lack knowledge or information sufficient to form a belief about the truth

of the allegation and leave Plaintiff to his proofs.

 “AFFIRMATIVE ACTION DIRECTIVE” IS MSP STANDARD OPERATING
            PROCEDURE, A PATTERN AND PRACTICE

      53.    Coming from the top official of a para-military organization, Defendant

Gasper’s “Affirmative Action Directive” constitutes standard operating procedure, a

pattern and practice of racial and gender preferences designed to displace White

males with minorities and females at all levels of the agency.

ANSWER: Defendants deny the allegation because it is an inaccurate

statement of fact.

      54.    Consequently, MSP has begun a purge of White male command officers

as the MSP has begun demoting or terminating them to make way for minorities

and females that must make up a quarter of its ranks.

ANSWER: Defendants deny the allegation because it is an inaccurate

statement of fact.

      55.    Pursuant to Defendants’ “Affirmative Action Directive,” the MSP has

             a. excluded White male applicants to the extent that a recent
                applicant roster contains not one White male candidate (see Exhibit
                C);



                                          21
            b. promoted less qualified minorities and females rather than White
               males with far superior employment records and experience;

            c. converted high-level command officers from classified civil servants
               to at-will employees by means of mandatory two-year contracts for
               newly promoted captains and above, thus paving the way for their
               certain dismissal by non-renewal of contracts, and replacement
               with minorities and females who will, by then, be eligible for
               promotion to those ranks;

            d. imposed harsh discipline on White males and little or no discipline
               on minorities and females for offenses of comparable seriousness;
               and

            e. tied command bonuses to discriminating against White males.

ANSWER: Defendants deny the allegations (including each sub-

paragraph) because they are inaccurate statements of fact.

      56.   Defendants’ “Affirmative Action Directive,” on its face and as applied,

violates:

            a. the Michigan Constitution which provides:

               (i)     in Art I, §2:

                       Sec. 2 No person shall be denied the equal protection
                       of the laws; nor shall any person be denied the
                       enjoyment of his civil or political rights or be
                       discriminated against in the exercise thereof because
                       of religion, race, color or national origin. . .

               (ii)    in Art XI, §5 provides that MSP promotions are to be
                       “determined by competitive examination and performance on
                       the basis of merit, efficiency and fitness and not based on
                       “religious, racial or partisan considerations.”

               (iii)   in Art I, §26. Affirmative Action:

                       (2) The state shall not discriminate against, or grant
                       preferential treatment to, any individual or group on
                       the basis of race, sex, color, ethnicity or national origin


                                          22
                        in the operation of public employment. . .

               b. the injunction entered in Cremonte v MSP, (“Plaintiff may have
                  injunctive relief, enjoining Defendant from making promotions
                  based upon criteria other than which is contained in the 1963
                  Constitution, Art XI, § 5.”) and

               c. the Federal Constitution, Amendment XIV, §1 which provides: “ . . .
                  nor shall any state deny to any person . . . the equal protection of
                  the laws.”

ANSWER: Defendants state that these allegations are in the form of legal

conclusions which require no answer. To the extent an answer is

required, Defendants deny the allegations because they are premised on

inaccurate statements of fact and assert incorrect conclusions of law.

         57.   Notably, the purpose of Defendants’ “Affirmative Action Directive” is

not to remedy past discrimination (which was remedied long ago) or for operational

needs.

ANSWER: Defendants deny the allegation because it is an inaccurate

statement of fact.

         58.   Rather, Defendant Gasper issued the “Affirmative Action Directive” to

(1) satisfy the Whitmer Administration’s clamor for the affirmative action

preferences barred by Art I, §26 of the Michigan Constitution of 1963, and (2)

placate Black advocacy groups that falsely accuse the MSP of institutional racism.

ANSWER: Defendants deny the allegation because it is an inaccurate

statement of fact.

               DEFENDANT’S RETALIATION AGAINST PLAINTIFF

         59.   Plaintiff joined the MSP in 1990 after serving his country in the



                                           23
United States Marine Corps; he is 54 years old.

ANSWER: The allegation is admitted upon information and belief.

      60.      Through hard work and dedication, Plaintiff attained the rank of

Captain; some of his accomplishments are listed in Exhibit D.

ANSWER: Defendants admit Plaintiff attained the rank of Captain.

Defendants neither admit nor deny the remainder of the allegation

because they lack knowledge or information sufficient to form a belief

about the truth of the allegation and leave Plaintiff to his proofs.

      61.      Plaintiff has an exemplary employment record as confirmed by his

evaluations.

ANSWER: Defendants neither admit nor deny the allegation because they

lack knowledge or information sufficient to form a belief about the truth

of the allegation and leave Plaintiff to his proofs.

      62.      Neither Defendant Gasper nor the MSP disciplined Plaintiff until he

opposed Defendants’ Affirmative Action Directive.

ANSWER: Defendants deny the allegation because it is an inaccurate

statement of fact. Plaintiff was disciplined for violating Official Order 1,

Article 4, Section 4.5, 4.7, and 4.25 of the Code of Conduct related to his

improper conduct surrounding the lateral transfer of D/Lt Bush and

subsequent IA investigation.


      63.      Shortly after Plaintiff engaged in opposition activity the MSP, in late

October 2019, began investigating Inspector Hahn for following his orders regarding



                                           24
an interview process for a transfer; the MSP required the interview process despite

the fact that all concerned knew that the transfer request would never be granted.

ANSWER: Defendants deny the allegation because it is an inaccurate

statement of fact. Further answering, the investigation of Inspector Hahn

(and Plaintiff) was related to his improper conduct surrounding the

lateral transfer of D/Lt Bush.

      64.    Plaintiff’s supervisor, Lt. Colonel Arnold, told him that he, Plaintiff,

retained discretion to deny the transfer request, but that he had to go through the

motions of the interview process.

ANSWER: Upon information and belief, Defendants believe the allegation

to be an inaccurate statement of fact but neither admit nor deny the

allegation because they lack knowledge or information sufficient to form a

belief about the truth of the allegation and leave Plaintiff to his proofs.

      65.    Plaintiff informed the transfer applicant, Dt. Lt. Bush, before the

interview process that his request would be denied; Bush elected to proceed with an

interview anyway so that he could tell his wife that he had done everything possible

to obtain a transfer to Gaylord.

ANSWER: Upon information and belief, Defendants believe the allegation

to be an inaccurate statement of fact but neither admit nor deny the

allegation because they lack knowledge or information sufficient to form a

belief about the truth of the allegation and leave Plaintiff to his proofs.

      66.    Plaintiff directed Hahn to convene an interview panel and otherwise




                                          25
“go through the motions;” Hahn initiated the interview process and otherwise went

through the motions as directed during October 2019.

ANSWER: Upon information and belief, Defendants believe the allegation

to be an inaccurate statement of fact but neither admit nor deny the

allegation because they lack knowledge or information sufficient to form a

belief about the truth of the allegation and leave Plaintiff to his proofs.

      67.   Plaintiff denied the transfer request and nobody was surprised - until

the MSP, after a 2.5 month rigged investigation, on March 13, 2020, terminated

Hahn and demoted Plaintiff to Inspector for obviously pretextual reasons scoffed at

by veteran members of the MSP.

ANSWER: Defendants deny the allegation because it is an inaccurate

statement of fact.

                           COUNT I
   RACE AND GENDER DISCRIMINATION IN VIOLATION OF 42 U.S.C.
      §1983 (FOURTEENTH AMENDMENT EQUAL PROTECTION)
                (AGAINST WHITMER AND GASPER)

      68.   Plaintiff incorporates by reference the preceding paragraphs.

ANSWER: Defendant Gasper adopts and incorporates by reference

paragraphs 1 through 67 of their Answer. Governor Whitmer has been

dismissed from this action.


      69.   Plaintiff was a high-performing White male command officer with a

sterling employment record until wrongfully terminated by Defendant MSP.




                                        26
ANSWER: Defendant Gasper denies the allegation because it is an

inaccurate statement of fact. Governor Whitmer has been dismissed from

this action.

      70.      Defendants were acting under the color of state law when they jump-

started the MSP standard operating procedure (pattern and practice) of racial and

gender preferences in the terms and conditions of employment (as described above),

much to the detriment of White males; in other words, both Defendants, Whitmer

particularly, are intimately connected to the creation and

implementation/enforcement of the MSP’s new and improved racial and gender

preferences. See Exhibit E

ANSWER: Defendant Gasper admits he was acting under the color of

state law. Defendant Gasper denies the remainder of the allegation

because it is an inaccurate statement of fact. Governor Whitmer has been

dismissed from this action.

      71.      Defendants deprived Plaintiff of his right to Equal Protection as

guaranteed by the 14th Amendment to the United States Constitution by:

               a. requiring him to abide by the “Affirmative Action Directive” and
                  thereby violate his oath of office which provides:

                  “. . . I do further solemnly swear that I will faithfully enforce the
                  laws of this state, discharging the duties of an officer of the MSP
                  and will preserve, protect and defend the Constitution of the United
                  States and the Constitution of this state. . .”; and

               b. demoting him for pretextual reasons based on his status as a White
                  male.




                                           27
ANSWER: Defendant Gasper states that this allegation is in the form of a

legal conclusion which requires no answer. To the extent an answer is

required, Defendant Gasper denies the allegation because it is premised

on inaccurate statements of fact and asserts an incorrect conclusion of

law. Governor Whitmer has been dismissed from this action.

      72.    Defendants are the usual governmental officials that discriminate

against White males.

ANSWER: Defendant Gasper denies the allegation because it asserts both

an inaccurate statement of fact and an incorrect conclusion of law.

Governor Whitmer has been dismissed from this action.

      73.    Defendants’ illegal race and gender discrimination has caused Plaintiff

damages.

ANSWER: Defendant Gasper denies the allegation because it asserts both

an inaccurate statement of fact and an incorrect conclusion of law.

Governor Whitmer has been dismissed from this action.

      WHEREFORE, Plaintiff requests that this Court enter judgment against

Defendants Whitmer and Gasper, in their official and personal capacities, as

appropriate, for:

             a. Economic damages (personal capacity);

             b. Non-economic damages to compensate for the mental and emotional
                distress, outrage, and humiliation he has suffered, and continues to
                suffer, as a result of Defendant’s illegal actions (personal capacity);

             c. Costs, interest and reasonable attorney fees as provided by 42
                U.S.C. §1988 (both);



                                          28
            d. Punitive damages against Defendants in their personal capacities;

            e. Reinstatement to the rank of Captain and an injunction against
               Defendants’ illegal racial and gender preferences (official capacity);

            f. A declaration that Defendants’ official capacity conduct as
               described above violates the state and federal constitutions and
               statutes; and

            g. Such other equitable relief as the Court deems just.

ANSWER: Governor Whitmer has been dismissed from this action.

Defendant Gasper denies violating the federal constitution or any federal

statutes or common law and denies that any damages are owed to Plaintiff

or that he is entitled to any injunctive or equitable relief. Defendant

Gasper respectfully request that this Court dismiss Plaintiff’s complaint

and award other relief as is just.

                   COUNT II - 42 USC §1983 RETALIATION
                  (AGAINST DEFENDANT GASPER ONLY)

      74.   Plaintiff incorporates by reference each of the preceding paragraphs.

ANSWER: Defendant Gasper adopts and incorporates by reference

paragraphs 1 through 73 of this Answer.

      75.   Plaintiff engaged in protected activity under 42 USC § 1983 by

opposing the MSP’s racial and gender discrimination against himself, those under

his command in the Seventh District and all other members of the MSP.

ANSWER: Defendant Gasper states that this allegation is in the form of a

legal conclusion which requires no answer. To the extent an answer is

required, Defendant Gasper neither admits nor denies the allegation

because he lacks knowledge or information sufficient to form a belief


                                         29
about the truth of the allegation and leaves Plaintiff to his proofs.

       76.   Defendant Gasper demoted Plaintiff because he opposed the

Affirmative Action Directive’s racial and gender preferences.

ANSWER: Defendant Gasper denies the allegation because it is an

inaccurate statement of fact.

       77.   Defendant Gasper’s demotion of Plaintiff on this basis violates 42 USC

§ 1983.

ANSWER: Defendant Gasper states that this allegation is in the form of a

legal conclusion which requires no answer. To the extent an answer is

required, Defendant Gasper denies the allegation because it is premised

on inaccurate statements of fact and asserts an incorrect conclusion of

law.

       78.   As a proximate result of Defendant Gasper’s illegal conduct, Plaintiff

has suffered, and will continue to suffer, emotional distress, especially outrage, lost

opportunities, loss of reputation, embarrassment and the physical manifestations of

these injuries, as well as economic damages.

ANSWER: Defendant Gasper states that this allegation is in the form of a

legal conclusion which requires no answer. To the extent an answer is

required, Defendant Gasper denies the allegation because it is premised

on inaccurate statements of fact and asserts an incorrect conclusion of

law.




                                          30
      WHEREFORE Plaintiff requests that this Court enter judgment against

Defendant Gasper in his official or personal capacities, as appropriate, for:

             a. Economic damages (personal capacity);

             b. Non-economic damages to compensate for the mental and emotional
                distress, outrage, and humiliation he has suffered, and continues to
                suffer, as a result of Defendant’s illegal actions (personal capacity);

             c. Costs, interest and reasonable attorney fees as provided by 42
                U.S.C. §1988 (both);

             d. Punitive damages against Defendant in his personal capacity;

             e. Reinstatement to the rank of Captain and an injunction against
                Defendant Gasper’s illegal racial and gender preferences (official
                capacity);

             f. A declaration that Defendant Gasper’s official capacity conduct as
                described above violates the state and federal constitutions and
                statutes; and

             g. Such other equitable relief as the Court deems just.

ANSWER: Defendant Gasper denies violating the federal constitution or

any federal statutes or common law and denies that any damages are owed

to Plaintiff or that he is entitled to any injunctive or equitable relief.

Defendant Gasper respectfully requests that this Court dismiss Plaintiff’s

complaint and award other relief as is just.

                                COUNT III
             DISCRIMINATION IN VIOLATION OF THE ELCRA
            AND ART. I, §26 OF THE MICHIGAN CONSTITUTION
            (AGAINST DEFENDANTS WHITMER AND GASPER)

      79.    Plaintiff incorporates by reference the preceding paragraphs.

ANSWER: Count III has been dismissed therefore no answer is necessary.

      80.    Plaintiff is a White male.



                                          31
ANSWER: Count III has been dismissed therefore no answer is necessary.

      81.    The individual Defendants at all times had the ability to and did affect

or control Plaintiff’s terms and conditions of employment as set forth in

McClements v Ford Motor Co, 473 Mich 373, 385-387 (2005).

ANSWER: Count III has been dismissed therefore no answer is necessary.

      82.    Defendants demoted Plaintiff based on his status as a White male.

ANSWER: Count III has been dismissed therefore no answer is necessary.

      83.    That is, Plaintiff’s status as a White male was at least a factor, if not

the only factor, that made a difference in Defendants’ decision to demote Plaintiff.

ANSWER: Count III has been dismissed therefore no answer is necessary.

      84.    Defendants’ demotion of Plaintiff violates the Elliot-Larsen Civil

Rights Act and Mich Const 1963, Art 1, §26.

ANSWER: Count III has been dismissed therefore no answer is necessary.

      85.    As a direct and proximate result of Defendants’ discriminatory

conduct, Plaintiff has suffered, and will continue to suffer emotional distress,

including humiliation, loss of reputation, outrage and economic loss.

ANSWER: Count III has been dismissed therefore no answer is necessary.

      WHEREFORE, Plaintiff requests that this Court enter judgment against

Defendants Whitmer and Gasper for:

             a. Economic damages;

             b. Non-economic damages to compensate for the mental and emotional
                distress, outrage, and humiliation he has suffered, and continues to
                suffer, as a result of Defendant’s illegal actions;

             c. Costs, interest and reasonable attorney fees as provided by ELCRA;


                                          32
             d. Reinstatement to the rank of Captain and an injunction against
                Defendant Gasper’s illegal racial and gender preferences;

             e. A declaration that Defendant Gasper’s conduct as described above
                violates the state and federal constitutions and statutes; and

             f. Such other equitable relief as the Court deems just.

ANSWER: Count III has been dismissed therefore no answer is necessary.

            COUNT IV - RETALIATION IN VIOLATION OF ELCRA
                (AGAINST DEFENDANT GASPER ONLY)

      86.    Plaintiff incorporates by reference each of the preceding paragraphs.

ANSWER: Count IV has been dismissed therefore no answer is necessary.

      87.    Defendant Gasper at all times had the ability to and did affect or

control Plaintiff’s terms and conditions of employment as set forth in McClements v

Ford Motor Co, 473 Mich 373, 385-387 (2005).

ANSWER: Count IV has been dismissed therefore no answer is necessary.

      88.    Plaintiff engaged in protected activity under ELCRA and Art I, §26 of

the Michigan Constitution of 1963 by opposing the MSP’s racial and gender

discrimination against himself, those under his command in the Seventh District

and all other members of the MSP.

ANSWER: Count IV has been dismissed therefore no answer is necessary.

      89.    Defendant Gasper retaliated against Plaintiff because he opposed

racial and gender preferences and aided and encouraged Inspector Hahn in the

exercise and enjoyment of his rights under state and federal discrimination law.

ANSWER: Count IV has been dismissed therefore no answer is necessary.




                                         33
      90.    Defendant Gasper’s demotion of Plaintiff on this basis violates ELCRA,

MCLA 37.2701(a) and (f).

ANSWER: Count IV has been dismissed therefore no answer is necessary.

      91.    As a proximate result of Defendant Gasper’s illegal conduct, Plaintiff

has suffered, and will continue to suffer, emotional distress, especially outrage, lost

opportunities, loss of reputation, embarrassment and the physical manifestations of

these injuries, as well as economic damages.

ANSWER: Count IV has been dismissed therefore no answer is necessary.

      WHEREFORE Plaintiff requests that this Court enter judgment against

Defendant Gasper for:

             a. Economic damages;

             b. Non-economic damages to compensate for the mental and emotional
                distress, outrage, and humiliation he has suffered, and continues to
                suffer, as a result of Defendant’s illegal actions;

             c. Costs, interest and reasonable attorney fees as provided by ELCRA;

             d. Reinstatement to the rank of Captain and an injunction against
                Defendant Gasper’s illegal racial and gender preferences;

             e. A declaration that Defendant Gasper’s conduct as described above
                violates the state and federal constitutions and statutes; and

             f. Such other equitable relief as the Court deems just.

ANSWER: Count IV has been dismissed therefore no answer is necessary.

                      COUNT V - 42 USC § 2000 et seq
                  TITLE VII OF CIVIL RIGHTS ACT OF 1964
                 (AGAINST THE MICHIGAN STATE POLICE)

      92.    Plaintiff incorporates by reference each of the allegations set forth in

the preceding paragraphs.



                                          34
ANSWER: Defendant Michigan State Police (MSP) adopts and

incorporates by reference paragraphs 1 through 91 of this Answer.

         93.   Plaintiff filed an EEOC complaint and has received, or will receive, a

right to sue letter from the EEOC.

ANSWER: Defendant MSP neither admits nor denies the allegation

because it lacks knowledge or information sufficient to form a belief about

the truth of the allegation and leaves Plaintiff to his proofs.

         94.   Defendant discriminated against Plaintiff because of his status as a

White male.

ANSWER: Defendant MSP denies the allegation because it is an

inaccurate statement of fact and asserts an incorrect conclusion of law.

         95.   Plaintiff’s status as a White male was at least a factor in Defendant

MSP’s decision to demote the Plaintiff; consequently, this case should be analyzed

as a mixed-motive case as described in White v Baxter, 533 F3d 381, 400 (6th Cir

2008).

ANSWER: Defendant MSP denies the allegation that Plaintiff’s status as a

White male was at least a factor in Defendant MSP’s decision to demote

the Plaintiff because it is an inaccurate statement of fact. Plaintiff was

demoted for violating Official Order 1, Article 4, Section 45, 4.7, and 4.25 of

the Code of Conduct related to his improper conduct surrounding the

lateral transfer of D/Lt Bush and subsequent IA investigation. Defendant

MSP further states that the remainder of the allegation is in the form of a




                                           35
legal conclusion which requires no answer. To the extent an answer is

required, Defendant MSP denies the remainder of the allegation because it

is premised on inaccurate statements of fact and asserts an incorrect

conclusion of law.

      96.    Defendant’s demotion of Plaintiff violated Title VII of the Civil Rights

Act of 1964, 42 USC § 2000 et seq.

ANSWER: Defendant MSP states that this allegation is in the form of a

legal conclusion which requires no answer. To the extent an answer is

required, Defendant MSP denies the allegation because it is premised on

inaccurate statements of fact and asserts an incorrect conclusion of law.

      97.    As a proximate result of Defendant MSP’s unlawful actions against

Plaintiff as described above, Plaintiff has sustained, and will continue to sustain,

injuries, and damages, including but not limited to, loss of earnings and earning

capacity; loss of career opportunity; humiliation, outrage, embarrassment, mental

and emotional distress and the physical manifestations of those injuries; and loss of

the ordinary pleasures of life, including the right to pursue gainful employment in

his occupation of choice.

ANSWER: Defendant MSP states that this allegation is in the form of a

legal conclusion which requires no answer. To the extent an answer is

required, Defendant MSP denies the allegation because it is premised on

inaccurate statements of fact and asserts an incorrect conclusion of law.




                                          36
      WHEREFORE Plaintiff requests that this Court enter judgment against

Defendant MSP for:

            a. Economic damages in whatever amount above $75,000.00 he is
               found to be entitled, including damages for lost wages and the value
               of fringe benefits, past and present;

            b. Non-economic damages in whatever amount above $75,000.00 he is
               found to be entitled;

            c. Exemplary damages in whatever amount above $75,000.00 he is
               found to be entitled;

            d. An award of costs, interest and attorney fees;

            e. An order enjoining Defendant, its agents, representatives, and
               employees from further acts of discrimination or retaliation; and

            f. An order awarding whatever equitable relief appears appropriate at
               the time of trial, including reinstatement.

ANSWER: Defendant MSP denies violating Title VII of the Civil Rights Act

of 1964, 42 USC § 2000 et seq, the federal constitution or any other federal

statutes or common law and denies that any damages are owed to Plaintiff

or that he is entitled to any injunctive or equitable relief. Defendant MSP

respectfully requests that this Court dismiss Plaintiff’s complaint and

award other relief as is just.


                    COUNT VI - 42 USC § 2000(e) et seq
                           RETALIATION
                (AGAINST THE MICHIGAN STATE POLICE)

      98.   Plaintiff incorporates by reference each of the allegations set forth in

the preceding paragraphs.

ANSWER: Defendant Michigan State Police (MSP) adopts and




                                         37
incorporates by reference paragraphs 1 through 97 of this Answer.

       99.    Defendant MSP retaliated against Plaintiff because he opposed its

discriminatory treatment of White males.

ANSWER: Defendant MSP denies the allegation because it is an

inaccurate statement of fact and asserts an incorrect conclusion of law.

       100.   Defendant MSP retaliated by demoting Plaintiff.

ANSWER: Defendant MSP denies the allegation because it is an

inaccurate statement of fact and asserts an incorrect conclusion of law.

Further answering, Plaintiff was demoted for violating Official Order 1,

Article 4, Section 45, 4.7, and 4.25 of the Code of Conduct related to his

improper conduct surrounding the lateral transfer of D/Lt Bush and

subsequent IA investigation.

       101.   Defendant MSP retaliated against Plaintiff because of his protected

activities.

ANSWER: Defendant MSP denies the allegation because it is an

inaccurate statement of fact and asserts an incorrect conclusion of law.

       102.   As a proximate result of Defendant MSP’s unlawful actions against

Plaintiff as described above, Plaintiff has sustained, and will continue to sustain,

injuries, and damages, including but not limited to, loss of earnings and earning

capacity; loss of career opportunity; humiliation, outrage, embarrassment, mental

and emotional distress and the physical manifestations of those injuries; and loss of

the ordinary pleasures of life, including the right of pursue gainful employment in




                                          38
his occupation of choice.

ANSWER: Defendant MSP states that this allegation is in the form of a

legal conclusion which requires no answer. To the extent an answer is

required, Defendant MSP denies the allegation because it is premised on

inaccurate statements of fact and asserts an incorrect conclusion of law.

      WHEREFORE Plaintiff requests that this Court enter judgment against

Defendant MSP for:

             a. Economic damages in whatever amount above $75,000.00 he is
                found to be entitled, including damages for lost wages and the value
                of fringe benefits, past and present;

             b. Non-economic damages in whatever amount above $75,000.00 he is
                found to be entitled;

             c. Exemplary damages in whatever amount above $75,000.00 he is
                found to be entitled;

             d. An award of costs, interest and attorney fees;

             e. An order enjoining Defendant, its agents, representatives, and
                employees from further acts of discrimination or retaliation; and

             f. An order awarding whatever equitable relief appears appropriate at
                the time of trial, including reinstatement.


ANSWER: Defendant MSP denies violating Title VII of the Civil Rights Act

of 1964, 42 USC § 2000 et seq, the federal constitution or any other federal

statutes or common law and denies that any damages are owed to Plaintiff

or that he is entitled to any injunctive or equitable relief. Defendant MSP

respectfully requests that this Court dismiss Plaintiff’s complaint and

award other relief as is just.




                                         39
                             AFFIRMATIVE DEFENSES

      1.      Pursuant to this Court’s August 6, 2020 Order (ECF No 18), Governor

Whitmer has been dismissed from this action.

      2.      Pursuant to this Court’s August 6, 2020 Order (ECF No 18), Plaintiff’s

state law claims have been dismissed.

      3.      Pursuant to this Court’s August 6, 2020 Order (ECF No 18), all official

capacity claims against Defendant Gasper have been dismissed.

      4.      Plaintiff has failed to state a claim upon which relief may be granted.

      5.      Defendant Gasper is entitled to qualified immunity or other immunity

granted under federal law.

      6.      Some or all of Plaintiff’s losses and damages, if any, were caused by

Plaintiff’s own conduct or the conduct of third parties and not attributable to

Defendants.

      7.      Some or all of Plaintiff’s claims may be barred because they are moot.

      8.      Some or all of Plaintiff’s claims may be barred by res judicata/claim

preclusion.

      9.      Some or all of Plaintiff’s claims may be barred by collateral

estoppel/issue preclusion.

      10.     Some or all of Plaintiff’s claims may be barred by the applicable

statute of limitations.




                                          40
      11.    Defendants reserve the right to claim some or all of Plaintiff’s claims

may be barred by the failure to mitigate damages, if discovery reveals appropriate

evidence.

      12.    Plaintiff may have failed to exhaust all available administrative

remedies including, but not limited to: (1) failure to obtain an EEOC right to sue

letter, and (2) failure to exhaust administrative remedies as to claims not asserted

in the EEOC charge.

      13.    Defendants have legitimate, nondiscriminatory and nonretaliatory

reasons for taking any alleged adverse action against Plaintiff.

      14.    Plaintiff’s claims and/or damages may be barred by the doctrine of

after-acquired evidence due to his own misconduct.

      15.    Venue may not be proper in this Court.

      16.    Plaintiff’s claims may be barred for lack of personal involvement.

                RELIANCE ON PLAINTIFF’S JURY DEMAND

      Defendants, by counsel, hereby rely on Plaintiff’s demand for a trial by jury

in the above cause.

                                              Respectfully submitted,

                                              Dana Nessel
                                              Attorney General


                                              /s/ Mark E. Donnelly
                                              Mark E. Donnelly
                                              Assistant Attorney General
                                              Attorney for Defendants
                                              State Operations Division
                                              P.O. Box 30754



                                         41
                              Lansing, MI 48909
                              517.335.7573
                              donnellym@michigan.gov
                              P39281
Dated: August 21, 2020




                         42
                           CERTIFICATE OF SERVICE

I certify that on August 21, 2020, I electronically filed the foregoing papers with the

Clerk of the Court using the ECF system, which will provide electronic copies to

counsel of record, and I certify that my secretary has mailed by U.S. Postal Service

the papers to any non-ECF participant.


                                               /s/ Mark E. Donnelly
                                               Mark E. Donnelly
                                               Assistant Attorney General
                                               Attorney for Defendants
                                               State Operations Division



2020-0290241-A




                                          43
